U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25707 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 91-1948355 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Room 618, +17 Anyuan Road, Chaoyang District, Beijing, P.R. China 100029 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-10-6498-7788 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 23, 2011 Common Stock: 38,381,375 shares INDEX PAGE CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5-19 1 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Notes receivable Accounts receivable, net (Note 4) Advance to suppliers Inventories (Note 5) Total current assets Property, Plant, and Equipment, net (Note 6) Intangible Asset-Patent, net - Lease Security Deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable Accrued expenses Advance from customers VAT and other taxes payable Corporate taxes payable Due to a related party (Note 7) Total Current Liabilities Commitments and Contingencies (Note 9) - - Stockholders' Equity: Common stock, $0.001 par value, 200,000,000 shares authorized; 38,381,375 shares issued and outstanding as of March 31, 2011 and December 31, 2010 Additional paid-in capital ) ) Retained earnings Accumulated other comprehensive income Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements 2 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME For the Three Months Ended March 31, (unaudited) (unaudited) Revenues Sales $ $ Costs of Sales Gross Profit Operating Expenses Selling expenses Payroll Pension and employee benefit Depreciation expenses Office rent Office expenses Total Operating Expenses Income (Loss) from Operations ) Other Income Interest income 47 27 Other income - Total other income 27 Income (Loss) before provision for Income Tax ) Provision for Income Tax - ) Net Income (Loss) ) Other Comprehensive Income (Loss) Effects of Foreign Currency Conversion 5 Comprehensive Income (Loss) $ ) $ Basic and fully diluted earnings (loss) per share $ ) $ Weighted average shares outstanding See Notes to Consolidated Financial Statements 3 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (unaudited) (unaudited) Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation Changes in operating assets and liabilities: (Increase)/Decrease in accounts receivable ) ) (Increase)/notes receivable ) (Increase)/Decrease in advance to suppliers ) (Increase)/Decrease in inventories ) ) (Increase)/Decrease in contract security deposit - ) Increase/(Decrease) in accounts payable Increase/(Decrease) in accrued expenses - Increase/(Decrease) in advance from customers Increase/(Decrease) in VAT and other taxes payable Increase/(Decrease) in corporate taxes payable ) Net cash provided (used) by operating activities ) Investing Activities Addition to intangible assets-Patent ) - Purchase of fixed assets - ) Net cash provided (used) by investing activities ) ) Financing Activities Proceeds from related parties - Net cash provided (used) by financing activities - Increase (decrease) in cash ) Effects of exchange rates on cash 4 Cash at beginning of the period Cash at end of the period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $
